EXHIBIT 7
Melton v. Tippecanoe County, 838 F.3d 814 (2016)
2016 WL 5239830, 167 Lab.Cas. P 36,473, 26 Wage & Hour Cas.2d (BNA) 1673


                                                                        1 Cases that cite this headnote
                     838 F.3d 814
    United States Court of Appeals, Seventh Circuit.
                                                                  [2]   Federal Courts     Theory and Grounds of
       James MELTON, Plaintiff–Appellant,                               Decision of Lower Court

                      v.                                                Court of Appeals may affirm a district court's
                                                                        grant of summary judgment on any ground
            TIPPECANOE COUNTY,                                          supported in the record, so long as that ground
              Defendant–Appellee.                                       was adequately addressed in the district court
                                                                        and the nonmoving party had an opportunity to
                       No. 14–3599                                      contest the issue.
                             |
                  Argued March 31, 2016                                 1 Cases that cite this headnote
                             |
                Decided September 22, 2016                        [3]   Federal Courts        Summary judgment
                             |
                                                                        In reviewing whether the movant is entitled
            Rehearing Denied November 10, 2016
                                                                        to a grant of summary judgment, Court of
Synopsis                                                                Appeals takes all facts and draws all reasonable
Background: Former county employee brought state court                  inferences in favor of the non-moving party.
action against county, alleging violations of the Fair Labor
                                                                        9 Cases that cite this headnote
Standards Act (FLSA), and the Indiana Wage Claim law.
Following removal, the United States District Court for the
Northern District of Indiana, Theresa L. Springmann, J., 2014     [4]   Labor and Employment              Presumptions
WL 1230735, granted summary judgment in favor of county.                and Burden of Proof
Employee appealed.                                                      An employee who brings suit pursuant to FLSA
                                                                        has the burden of proving that he performed work
                                                                        for which he was not properly compensated. Fair
Holdings: The Court of Appeals, Kanne, Circuit Judge, held              Labor Standards Act of 1938 § 7(a), 29 U.S.C.A.
that:                                                                   § 207(a).

                                                                        10 Cases that cite this headnote
[1] employee failed to establish a prima facie case for failure
to pay overtime wages based on unpaid lunchtime hours in
violation of the FLSA, and                                        [5]   Labor and Employment              Working time
                                                                        Labor and Employment              Working time
[2] employee failed to establish that he worked in excess of 40         Where an employee alleges that his employer
hours per week due to supervisor's requirement that he come             kept inaccurate records, for purposes of
in early, as would support claim for unpaid overtime.                   determining whether employee has a claim for
                                                                        unpaid overtime wages under the FLSA, he
                                                                        has carried out his burden of proving that he
Affirmed.
                                                                        performed work for which he was not properly
                                                                        compensated if he proves that he has in fact
                                                                        performed work for which he was improperly
 West Headnotes (9)                                                     compensated and if he produces sufficient
                                                                        evidence to show the amount and extent of that
                                                                        work as a matter of just and reasonable inference;
 [1]     Federal Courts        Summary judgment
                                                                        at that point, burden shifts to employer to come
         Court of Appeals reviews de novo a district                    forward with evidence of precise amount of
         court's grant of summary judgment.


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Melton v. Tippecanoe County, 838 F.3d 814 (2016)
2016 WL 5239830, 167 Lab.Cas. P 36,473, 26 Wage & Hour Cas.2d (BNA) 1673

       work performed or with evidence to negative                 would support claim for unpaid overtime wages
       reasonableness of inference to be drawn from                in violation of the FLSA; although employee
       employee's evidence. Fair Labor Standards Act               established that he was required to come into
       of 1938 § 7(a), 29 U.S.C.A. § 207(a).                       work early and was not compensated for the
                                                                   additional time, additional 45 minutes to 1 hour
       16 Cases that cite this headnote                            and 40 minutes per week added to employee's
                                                                   37.5 regular weekly hours did not meet 40 hour
 [6]   Labor and Employment              Working time              threshold requirement for application of FLSA.
                                                                   Fair Labor Standards Act of 1938 § 7(a), 29
       Former county employee failed to establish a
                                                                   U.S.C.A. § 207(a).
       prima facie case for county's failure to pay
       overtime wages in violation of the FLSA;                    3 Cases that cite this headnote
       spreadsheet kept by employee, which purported
       to show allegedly unpaid lunchtime hours
       employee worked, was based entirely on
       employee's own memory, county records showed
                                                           *816 Appeal from the United States District Court for the
       that employee was compensated for many
                                                           Northern District of Indiana, Hammond Division at Lafayette.
       of hours for which he claimed he was not
                                                           No. 4:11–CV–46—Theresa L. Springmann, Judge.
       compensated, spreadsheet did not account for
       days that employee allegedly took only portion      Attorneys and Law Firms
       of a lunch break, and employee's claim that he
       was never paid for more than 37.5 hours was         Ronald E. Weldy, Attorney, Barker Hancock Cohron,
       contradicted by county's payroll records. Fair      Noblesville, IN, for Plaintiff–Appellant.
       Labor Standards Act of 1938 § 7(a), 29 U.S.C.A.
       § 207(a).                                           Douglas J. Masson, Attorney, Hoffman, Luhman & Masson,
                                                           Lafayette, IN, for Defendant–Appellee.
       4 Cases that cite this headnote
                                                           Before Manion and Kanne, Circuit Judges, and Pepper,
                                                           District Judge.*
 [7]   Federal Civil Procedure           Weight and
       sufficiency                                         Opinion
       On motion for summary judgment, testimony
       can and should be rejected without a trial if, in   Kanne, Circuit Judge.
       the circumstances, no reasonable person would
                                                            **1 After he disregarded an order from his supervisor that
       believe it.
                                                           he could not change his schedule to make up for missed time,
       3 Cases that cite this headnote                     Plaintiff James Melton was discharged from his job at the
                                                           Tippecanoe County Surveyor's Office. Melton later filed suit
                                                           against the County, alleging that during his time there, he had
 [8]   Labor and Employment              Working time      arrived early and worked through lunch every day and was
       A plaintiff alleging a violation of the FLSA may    not compensated for overtime in violation of the Fair Labor
       not rely on unsupported ipse dixit that is flatly   Standards Act. The district court granted summary judgment
       refuted by the hard evidence proffered by the       to the County because Melton had not designated sufficient
       defendant. Fair Labor Standards Act of 1938 §       evidence to find that he worked more than forty hours in a
       7(a), 29 U.S.C.A. § 207(a).                         workweek. We affirm.

       3 Cases that cite this headnote

                                                           I. Background
 [9]   Labor and Employment              Working Time
       Former county employee failed to establish that       A. Factual Background
       he worked in excess of 40 hours per week, as


              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Melton v. Tippecanoe County, 838 F.3d 814 (2016)
2016 WL 5239830, 167 Lab.Cas. P 36,473, 26 Wage & Hour Cas.2d (BNA) 1673

Melton worked in the Tippecanoe County Surveyor's Office          the time he certified ... , his recollection of uncertified time
from July 6, 2009, through his termination on September           is demonstrably unreliable, and ... he did not take those steps
1, 2010. Regular work hours in the Surveyor's Office were         available to him to put Tippecanoe County on notice of any
from 8:00 a.m. to 4:30 p.m. with a one-hour floating lunch        allegedly inadequate compensation.” (Def.'s Mot. Summ. J.
break. On May 13, 2010, Melton asked his supervisor in an         22.)
email if he could take a class during work hours and “make
up the 4 hours a week by only taking 1/2hour [sic] lunches        In response, Melton refused to address the County's argument
and coming in 1/2hour [sic] early on T,R,F.” His supervisor       that his “memory is unreliable,” calling it a “premature
responded by email that Melton could take the class, but due      argument” that “concerns credibility to be decided at
to concerns about supervision and being able to keep track of     trial.” (Pl.'s Opp. to Def.'s Mot. Summ. J. 7 n.2.) Instead,
time, he could not make up the missed time. Instead, he would     Melton addressed the County's argument that it did not have
have to treat the time as unpaid or as vacation time. Melton      knowledge of Melton's additional work hours by designating
acknowledged his supervisor's answer, responding “[t]hat is       the following testimony from his deposition as evidence that
fine with me.”                                                    he worked hours for which he was not compensated: (1) that
                                                                  he submitted time sheets with more than 37.5 hours to the
When his class began the week of August 23, 2010, Melton          secretary; (2) that she would return a “corrected version”
worked through lunch on one day and came in early three           with 37.5 hours; (3) that she told him he would not be paid
days that week. Melton was paid for the additional time           for hours worked beyond 37.5; (4) that Melton was told by
worked, but he was also terminated for failing to follow his      his supervisor on three occasions that he was required to be
supervisor's *817 order that he could not work extra time.        at work before 8:00 a.m.; and (5) that he spoke with his
                                                                  supervisor three times about working hours that were not
                                                                  being paid. Melton did not point to any evidence regarding
   B. Procedural Background                                       unpaid lunch hours nor did he rely on his spreadsheet as
Each week while he was employed at the Surveyor's Office,         evidence of his unpaid hours.
Melton would certify a timecard reporting the hours he
worked. According to County records, Melton was paid for all      In reply, the County noted that Melton had only designated
of the hours that he certified he worked. Not so, according to    evidence related to “about twenty unpaid minutes per day
Melton. Melton filed suit in state court alleging violations of   before work” and no evidence of working through lunch.
the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a),        Therefore, the County argued, Melton only had evidence
and the Indiana Wage Claim law, Ind. Code § 22–2–9–2(a).          upon which a reasonable juror could find, at the most, an
The County subsequently removed the case to federal court.        additional one hour and forty minutes of time worked in a
                                                                  week. Because that additional time would only account for a
In his complaint, Melton alleged that his timecards did not       workweek of 39.2 hours, the County argued that Melton could
accurately reflect the hours he worked because when he put        not establish a FLSA violation, which requires the plaintiff to
his actual time worked on his timecard, the office secretary      show uncompensated hours in excess of forty per week.
would reduce his hours to 37.5, telling him that he could not
be paid for more than 37.5 hours in a workweek. Specifically,     The district court agreed, and it granted summary judgment
Melton claimed that he was not compensated for (1) time           to the County. The district court found that Melton had
worked before 8 a.m. even though his supervisor told him to       only designated an additional one hour and forty minutes
come to work early every day and (2) time worked through          of uncompensated time. That time, the district court found,
all or part of his floating lunch each day.                       was insufficient *818 to establish a FLSA violation because
                                                                  Melton had not shown that he worked in excess of forty
In support of his claim that he was not properly compensated,     hours per week. The district court then declined to exercise
and in response to discovery requests, Melton produced a          supplemental jurisdiction over Melton's state-law claim and
spreadsheet created from memory that purports to show             dismissed it without prejudice. Melton appealed.
the dates and times he worked during the whole of his
employment with Tippecanoe County.

 **2 The County moved for summary judgment on several             II. Analysis
grounds. In particular, it argued that Melton “was paid for


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Melton v. Tippecanoe County, 838 F.3d 814 (2016)
2016 WL 5239830, 167 Lab.Cas. P 36,473, 26 Wage & Hour Cas.2d (BNA) 1673

 [1]     [2] We review de novo a district court's grant of sufficient evidence to show the amount and extent of that
summary judgment. Peretz v. Sims, 662 F.3d 478, 480 (7th Cir.    work as a matter of just and reasonable inference.” Id. at 687,
2011). Because our review is de novo, “we may affirm on any      66 S.Ct. 1187.
ground supported in the record, so long as that ground was
adequately addressed in the district court and the nonmoving
party had an opportunity to contest the issue.” Id. (internal       A. Evidence of Working through Lunch
quotation marks omitted).                                         [6]  We note first that in his complaint, Melton alleged that
                                                                 he “would work *819 through all or part of his lunch
 [3] Summary judgment is appropriate where “there is no break.” (Amended Compl. ¶ 20.) He did not, however, in
genuine dispute as to any material fact and the movant is        his response to the County's motion for summary judgment,
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). designate any evidence to support his claim, nor did Melton
In reviewing whether the movant is entitled to a grant of        rely on his own spreadsheet as evidence of his unpaid
summary judgment, we take all facts and draw all reasonable      lunch hours or respond to the County's argument that his
inferences in favor of the non-moving party. Peretz, 662 F.3d       spreadsheet was demonstrably unreliable.2
at 480; see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). When opposing            [7] Instead of rehabilitating the spreadsheet as competent
a properly supported motion for summary judgment, the non-          evidence of his work hours or even addressing its reliability,
moving party must “cit[e] to particular parts of materials in       Melton's response was that the County's argument was
the record” or “show[ ] that the materials cited do not establish   “premature” and an issue of “credibility to be decided at trial.”
the absence ... of a genuine dispute.” Fed. R. Civ. P. 56(c).       Melton is wrong. That is because

 **3 [4] FLSA provides that “no employer shall employ                  **4 “[d]ocuments or objective evidence may contradict
any of his employees ... for a workweek longer than forty             the witness' story; or the story itself may be so internally
hours unless” it pays the employees overtime pay. 29 U.S.C.           inconsistent or implausible on its face that a reasonable
§ 207(a). But, an employee who brings suit pursuant to FLSA           factfinder would not credit it.” ... [That] principle is equally
“has the burden of proving that he performed work for which           applicable to summary judgment, and we may state it thus:
he was not properly compensated.” Anderson v. Mt. Clemens             testimony can and should be rejected without a trial if, in
Pottery Co., 328 U.S. 680, 686–87, 66 S.Ct. 1187, 90 L.Ed.            the circumstances, no reasonable person would believe it.
1515 (1946), superseded on other grounds by Portal–to–              Seshadri v. Kasraian, 130 F.3d 798, 802 (7th Cir. 1997)
Portal Act of 1947, 29 U.S.C. §§ 251–62.                            (quoting Anderson v. City of Bessemer City, 470 U.S. 564,
                                                                    575, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985)).
 [5] Where the employee alleges that his employer kept
inaccurate records, he “has carried out his burden if he             [8] In other words, a plaintiff alleging a violation of FLSA
proves that he has in fact performed work for which he              may not rely on “unsupported ipse dixit [that] is flatly
was improperly compensated and if he produces sufficient            refuted by the hard evidence proffered by” the defendant.
evidence to show the amount and extent of that work as a            See Turner v. The Saloon, Ltd., 595 F.3d 679, 690 (7th
matter of just and reasonable inference.” Id. at 687, 66 S.Ct.      Cir. 2010) (alteration in original and internal quotation
1187. At that point, “[t]he burden then shifts to the employer      marks omitted). The County was permitted to “negative
to come forward with evidence of the precise amount of work         the reasonableness of the inference to be drawn from”
performed or with evidence to negative the reasonableness of        Melton's spreadsheet, Mt. Clemens, 328 U.S. at 687–88,
the inference to be drawn from the employee's evidence.” Id.        66 S.Ct. 1187, which it did convincingly. Melton cannot
at 687–88, 66 S.Ct. 1187.                                           survive summary judgment where the County negated the
                                                                    reasonableness of his claim of unpaid lunchtime hours, and he
Here, Melton has called into question the accuracy of the           failed to rehabilitate his demonstrably implausible deposition
County's records by alleging that the secretary told him he         “testimony by spreadsheet.”
could not be paid for more than 37.5 hours per week. Melton
testified that she would always “correct” his timecards to          Melton testified at his deposition that the source of
                                                                    information for the spreadsheet was his own memory. Relying
37.5 hours if he claimed more.1 By calling into question the
                                                                    on the employee's recollection is permissible given the
accuracy of the County's records, Melton had to “produce[ ]
                                                                    unlikelihood that an employee would keep his own records


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Melton v. Tippecanoe County, 838 F.3d 814 (2016)
2016 WL 5239830, 167 Lab.Cas. P 36,473, 26 Wage & Hour Cas.2d (BNA) 1673

of his work hours. See Mt. Clemens, 328 U.S. at 687, 66           Mt. Clemens, 328 U.S. at 687, 66 S.Ct. 1187. Therefore, the
S.Ct. 1187; see also Kuebel v. Black & Decker Inc., 643 F.3d      County is entitled to summary judgment on claims arising
352, 362 (2d Cir. 2011). But relying on recollection does         from allegedly unpaid lunchtime hours worked.
not mean the plaintiff may survive summary judgment where
his recollection “is flatly refuted” by other evidence in the
record, Turner, 595 F.3d at 690, or his story is so “internally      B. Evidence of Arriving Early
inconsistent or implausible on its face” that “no reasonable       [9] Melton did, however, provide sufficient evidence upon
person would believe it.” Seshadri, 130 F.3d at 802. At the       which a reasonable juror could conclude that he worked hours
very least, an employee relying on his own recollection to        before 8:00 a.m. (at the behest of his supervisor) for which he
prove a violation of FLSA must have a reasonably reliable         was not compensated. Even crediting this testimony, however,
story; FLSA plaintiffs are still bound to the requirements of     does not save Melton's case. That is because the time he
Rule 56.                                                          worked before 8 a.m. is insufficient to establish that there is
                                                                  a material dispute of fact.
We note first that there are several weeks in Melton's
spreadsheet where he *820 seeks compensation for                  In his opposition to summary judgment, Melton said he was
purportedly uncompensated hours. But contemporaneous              told he would not be paid for hours worked beyond 37.5, but
County records show that many of those hours were                 that he needed to come in before 8:00 a.m. In his spreadsheet,
compensated. We take, as an example, the pay period from          he alleges forty-five minutes per week worked before 8:00
June 1, 2010, through June 15, 2010. Melton's County time         a.m.—an additional .75 hours of time, which only brings his
card indicates that on June 3, 2010, he worked 7.5 “regular       total workweek hours to 38.25. In his deposition, he testified
hours” and 1 “other compensable hour[ ]” for a total of           that he came in about twenty minutes early every day—1 hour
8.5 hours worked that day. His spreadsheet indicates that he      and 40 minutes of additional time. Ignoring the inconsistency,
worked 8.5 hours that day but that one hour was unpaid. The       and even under his more generous estimate, Melton has not
same occurs on June 8, 2010. County records show that he          produced sufficient evidence to show that there is a dispute
worked and was paid for 8.5 hours; his spreadsheet indicates      of material fact. Neither an additional 45 minutes nor 1 hour
that he worked 8.25 hours, and that the .75 hours worked          and 40 minutes per week to his 37.5 regular hours is sufficient
beyond the 7.5 was unpaid. It is neither a just nor reasonable    to show that he worked in excess of 40 hours per week—the
inference to draw that Melton is entitled to compensation for     threshold requirement for FLSA to apply.
hours already compensated.
                                                                  Melton argues that the district court (and presumably this
Moreover, in his complaint, Melton alleged that he “would         court) cannot rely on this theory because the County did
work through all or part of his lunch.” But there is not a        not raise it at the summary judgment stage until its reply. It
single day on his spreadsheet where he accounts for taking        is true that the specific argument advanced by the County
any portion of a lunch break. Instead, he blindly seeks           —that Melton had only designated 39.2 hours per week—
compensation for every single day's lunch. His spreadsheet        was not put forth until its reply. But there was no error in
also indicates—and he claims—that he was never paid for           relying on the argument because Melton had a “meaningful
more than 37.5 hours. That claim is blatantly contradicted by     opportunity to come forward with all of *821 [his] evidence”
the County's payroll records, which show several occasions        of uncompensated lunch hours—a central issue in the case.
where Melton was compensated for hours worked beyond              Sublett v. John Wiley & Sons, Inc., 463 F.3d 731, 735–36 (7th
37.5.                                                             Cir. 2006) (internal quotation marks omitted); see also Def.'s
                                                                  Mot. Summ. J. 20 (“[W]hen Mr. Melton worked through
 **5 As discussed, Melton chose not to respond to the             lunch, he claimed the time and was compensated for it.”).
County's attack on the implausibility of his lunch-hours claim
in his spreadsheet. He did so at his own risk. Because            As we explained earlier, even if Melton had put forth his
Melton's spreadsheet “testimony can and should be rejected ...    evidence supporting his claim of overtime lunch hours,
[because] no reasonable person would believe it,” Seshadri,       his testimony by spreadsheet is so “internally inconsistent
130 F.3d at 802, he has not produced sufficient evidence          [and] implausible on its face” that it cannot satisfy Melton's
to show “the amount and extent” of the hours he worked            burden to establish a prima facie FLSA case. Seshadri, 130
through lunch “as a matter of just and reasonable inference.”     F.3d at 802. Melton knew that the County was arguing
                                                                  that his recollection and spreadsheet were “unreliable,” and


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            5
Melton v. Tippecanoe County, 838 F.3d 814 (2016)
2016 WL 5239830, 167 Lab.Cas. P 36,473, 26 Wage & Hour Cas.2d (BNA) 1673

                                                                 For the foregoing reasons, we AFFIRM the district court's
he certainly had a meaningful opportunity to address that
                                                                 grant of summary judgment to the County.
argument. Instead, he deemed it “premature.” It was not, and
neither was the district court's grant of summary judgment.
                                                                 All Citations

                                                                 838 F.3d 814, 2016 WL 5239830, 167 Lab.Cas. P 36,473, 26
III. Conclusion
                                                                 Wage & Hour Cas.2d (BNA) 1673


Footnotes
*      The Honorable Pamela Pepper, of the United States District Court for the Eastern District of Wisconsin, sitting by
       designation.
1      This “fact” is belied by hard evidence, which shows that Melton was paid for more than 37.5 hours in several different
       weeks. We assume, however, that Melton's testimony that the secretary would correct his timesheets to 37.5 hours is
       sufficient evidence to withstand summary judgment as to the accuracy of the County's records.
2      In response to the County's statement of facts, Melton wrote:
          Melton was told on multiple occasions that this extra time was required. See (Melton Dep. pp. 25, 33–35) (Mr. Melton
          was told on three (3) occasions by [his direct supervisor] that he was required to be at work prior to 8:00 a.m. to go
          to the worksite). Moreover, with regard to lunches, the testimony cited by the County does not support the alleged
          fact. The only testimony regarding lunches taken by Mr. Melton is from [a co-worker] who acknowledges that he rarely
          worked with Mr. Melton out in the field and did not pay attention to his lunch habits when working in the office. See
          (Deposition of [co-worker] pp. 21–22).
       (Pl.'s Resp. to Def.'s Mot. Summ. J. 4.) Nowhere does Melton cite testimony indicating that he did work through lunches.
       The only specific facts designated relate to hours worked before 8 a.m.


End of Document                                                     © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           6
